                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                     NO. 7:17-CR-134-FL-1

UNITED STATES OF AMERICA,                    )
                                             )
       v.                                    )
                                             )               ORDER
FRANK GILES MCCREE,                           )
                                             )
                      Defendant.             )

       This matter came before the court on January 16, 2019, for a hearing on Defendant's

mental competency in accordance with 18 U.S.C. §§ 4241and4247(d).

                                                  I.
       On February 9, 2018, upon motion by Defendant, the court ordered that Defendant

undergo a psychiatric or psychological examination pursuant to 18 U.S.C. § 4247(b) in order to

determine whether he is presently suffering from a mental disease or defect rendering him

mentally incompetent. [DE-31]. The court directed that Defendant's evaluation would determine

whether Defendant understands the nature and consequences of the proceedings against him and

whether he can properly assist in his defense. Id. The court directed further that evaluation to

determine, at the time of the alleged offenses, whether Defendant appreciated the criminality of

the alleged actions and/or was capable of conforming his behavior to the law. Id.; see 18 U.S.C.

§ 4242. Defendant was subsequently designated to the Metropolitan Correctional Center (MCC)

Chicago, Illinois for evaluation on February 13, 2018 and arrived at the facility for evaluation

March 5, 2018. Defendant was evaluated by David M. Szyhowski, Psy.D, ("Dr. Szyhowski") a

licensed clinical psychologist and Forensic Studies Unit Psychologist at the Federal Bureau of

Prisons MCC- Chicago, Illinois. Dr. Szyhowski prepared a Forensic Report ("Forensic Report")
of his evaluation of Defendant, dated June 15, 2018, which has been filed under seal and served

on counsel as provided by 18 U.S.C. § 4247 prior to the hearing.

                                                II.

       At the hearing before the court, the government was represented by Assistant United

States Attorney J runes Kurosad and Defendant, who was present in the courtroom, was

represented by Michael Fitzpatrick. The court advisrd Defendant of his rights under 18 U.S.C. §

4247(d) which Defendant indicated he understood. The government then referred to Dr.

Szyhowski's Forensic Report.

       According to the Forensic Report, Defendant has been diagnosed with Antisocial

Personality Disorder and Delusional Disorder. Despite these disorders, however, it is the opinion

of Dr. Szyhowski that Defendant has a sound factual and rational understanding of his current

legal proceedings and has a firm grasp on the concept of working cooperatively with an attorney.

According to the Forensic Report, Defendant does not appear to be suffering from any severe

mental disease or defect that has impacted his ability to understand the legal proceedings or to

properly assist in his defense. Dr. Szyhowski also opines that due to the fixed nature of

Defendant's delusions, there was no indication that Defendant was experiencing any delusional

or other psychotic symptoms at t4e time of the alleged offense which would have an impact on
                (

Defendants ability to appreciate the nature, quality or wrongfulness of his actions. Neither party

disputed the findings and conclusions of the Forensic Report and neither party presented any

further evidence.

                                                III.

       After qrrefully considering the positions of the parties and the contents of the Forensic

Report, the court does not find byia preponderance of the evidence, pursuant to 18 U.S.C. §
424l(d), that Defendant is presently suffering from a mental disease or defect rendering him

mentally incompetent to the extent that he is unable to understand the nature and consequences of

the proceedings against him or to assist properly in his defense.

       ·So ordered, the 18th day of January 2019.



                                                      Ro~~
                                                      United States Magistrate Judge
